Case 2:19-cv-07091-DDP-JC Document 59 Filed 01/27/21 Page 1 of 8 Page ID #:2120



 1
 2
 3                                                                         O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   RAMON DEL FIERRO,                  )   Case No. CV 19-07091DDP (JCx)
                                        )
12                    Plaintiff,        )
                                        )   ORDER DENYING DEFENDANT’S MOTION
13        v.                            )   FOR JUDGMENT ON THE PLEADINGS
                                        )
14   DYNCORP INTERNATIONAL LLC,         )
                                        )   [Dkt. 47]
15                  Defendants.         )
     ___________________________        )
16
17        Presently before the court is Defendant Dyncorp International
18   LLC (“Dyncorp”)’s Motion for Judgement on the Pleadings.           Having
19   considered the submissions of the parties and heard oral argument,
20   the court denies the motion and adopts the following Order.
21   I.   Legal Standard
22        A party may move for judgment on the pleadings “[a]fter the
23   pleadings are closed [] but early enough as not to delay the
24   trial.”   Fed. R. Civ. P. 12(c).       Judgment on the pleadings is
25   proper when the moving party clearly establishes that no material
26   issue of fact remains to be resolved and that it is entitled to
27   judgment as a matter of law.       Hal Roach Studios, Inc. v. Richard
28   Feiner & Co., 896 F.2d 1542, 1550 (9th Cir. 1990); Doleman v. Meiji
     Mut. Life Ins. Co., 727 F.2d 1480, 1482 (9th Cir. 1984).           The
Case 2:19-cv-07091-DDP-JC Document 59 Filed 01/27/21 Page 2 of 8 Page ID #:2121



 1   standard applied on a Rule 12(c) motion is essentially the same as
 2   that applied on a Rule 12(b)(6) motion to dismiss for failure to
 3   state a claim, with the court accepting all of the non-moving
 4   party’s allegations as true.       Lyon v. Chase Bank USA, N.A., 656
 5   F.3d 877, 883 (9th Cir. 2011).
 6          A complaint will survive a motion to dismiss when it
 7   “contain[s] sufficient factual matter, accepted as true, to state a
 8   claim to relief that is plausible on its face.”          Ashcroft v. Iqbal,
 9   556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550
10   U.S. 544, 570 (2007)). When considering a Rule 12(b)(6) motion, a
11   court must “accept as true all allegations of material fact and
12   must construe those facts in the light most favorable to the
13   plaintiff.”    Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).
14   Although a complaint need not include “detailed factual
15   allegations,” it must offer “more than an unadorned,
16   the-defendant-unlawfully-harmed-me accusation.” Iqbal,556 U.S. at
17   678.    Conclusory allegations or allegations that are no more than a
18   statement of a legal conclusion “are not entitled to the assumption
19   of truth.” Id. at 679. In other words, a pleading that merely
20   offers “labels and conclusions,” a “formulaic recitation of the
21   elements,” or “naked assertions” will not be sufficient to state a
22   claim upon which relief can be granted. Id. at 678 (citations and
23   internal quotation marks omitted).
24   II.    Discussion
25          Plaintiff worked for Dyncorp at the Point Mugu Naval Air
26   Station (“Point Mugu”) from December 2016 to July 2019.           (Complaint
27   ¶ 8.)    Plaintiff alleges, on behalf of a putative class, that
28   Dyncorp violated California Labor Code § 226 by failing to provide

                                           2
Case 2:19-cv-07091-DDP-JC Document 59 Filed 01/27/21 Page 3 of 8 Page ID #:2122



 1   wage statements that accurately identified the applicable rate of
 2   pay and hours worked for certain “shift premiums.”1          (Compl. ¶ 30.)
 3   Dyncorp now seeks judgment on the pleadings, arguing that, by
 4   operation of the “federal enclave doctrine,” the state labor code
 5   claim Plaintiff advances is inapplicable at Point Mugu.2
 6        The Constitution confers upon Congress exclusive jurisdiction
 7   over all areas purchased from state governments “for the Erection
 8   of Forts, Magazines, Arsenals, dock-Yards, and other needful
 9   Buildings.”    U.S. Const. art. I, § 8, cl. 17.       “Generally, when an
10   area in a State becomes a federal enclave, ‘only the state law in
11   effect at the time of the transfer of jurisdiction continues in
12   force’ as surrogate federal law.”         Parker Drilling Mgmt. Servs.,
13   Ltd. v. Newton, 139 S. Ct. 1881, 1890 (2019) (quoting James Stewart
14   & Co. v. Sadrakula, 309 U. S. 94, 100 (1940) (internal alteration
15   omitted)); see also Paul v. United States, 371 U.S. 245, 268 (1963)
16   (“[O]nly state law existing at the time of the acquisition remains
17   enforceable, not subsequent laws.”).        “Existing state law typically
18   does not continue in force, however, to the extent it conflicts
19   with federal policy.” Parker, 139 S.Ct. at 1890; see also Paul, 371
20   U.S. at 369 (“[S]ince there is no conflicting federal policy . . .,
21
22        1
            More specifically, Section 226(a)(9) requires that wage
     statements accurately itemize “all applicable hourly rates in
23   effect during the pay period and the corresponding number of hours
     worked at each hourly rate by the employee . . . .” Cal. Lab. Code
24   § 226(a)(9).
25        2
            It is not clear to the court why Dyncorp waited until the
     pleadings were closed to assert this defense, which is apparent on
26   the face of Plaintiff’s Complaint. Nevertheless, because the
     defense raises jurisdictional questions as to Plaintiff’s standing,
27   the court must address Dyncorp’s motion on the merits. See, e.g.,
     City of Los Angeles v. Cty. of Kern, 581 F.3d 841, 845 (9th Cir.
28   2009).

                                           3
Case 2:19-cv-07091-DDP-JC Document 59 Filed 01/27/21 Page 4 of 8 Page ID #:2123



 1   we conclude that the current price controls over milk are
 2   applicable . . . .”).
 3        Here, there is no dispute that Point Mugu is a federal
 4   enclave, or that it was established as such in 1954.           See Jimenez
 5   v. Haxton Masonry, Inc., No. 18-CV-07109-SVK, 2020 WL 3035797, at
 6   *4 (N.D. Cal. June 5, 2020).       The parties disagree, however, as to
 7   whether, or the extent to which, the law governing Plaintiff’s
 8   claim existed prior to 1954.       Dyncorp asserts, and Plaintiff does
 9   not dispute, that Section 226 did not exist in its current form in
10   1954.    Indeed, the requirement that pay stubs indicate all
11   applicable hourly rates was not implemented until much later.            See
12   Cal.Stats.2000, c. 876, § 6, pp. 6508-09.         Thus, Dyncorp argues,
13   any claim under Section 226 must be limited to the terms of the
14   original statute, which, when enacted in 1943, required only that
15   employers provide a wage statement “showing all deductions made
16   from such wages . . . .” Ward v. United Airlines, Inc., 9 Cal. 5th
17   732, 745 n.3 (2020); Cal.Stats.1943, c. 1027, p. 2965, § 1.3
18   Plaintiff responds, in opposition, that because Section 226 was
19   enacted prior to the establishment of Point Mugu as a federal
20   enclave, Section 226 is applicable in its entirety, regardless
21   whether its various constituent parts existed prior to 1954.4
22
          3
            Section 226's original requirement remains in effect, and
23   now resides at Section 226(a)(4).
24        4
            As Plaintiff points out, parties and courts in other cases
     appear to have assumed that Section 226 is applicable either in its
25   entirety or not at all. See, e.g., Jimenez v. Haxton Masonry,
     Inc., No. 18-CV-07109-SVK, 2020 WL 3035797, at *5 (N.D. Cal. June
26   5, 2020); Perez v. DNC Parks & Resorts at Asilomar, Inc., No.
     119CV00484DADSAB, 2019 WL 5618169, at *5 (E.D. Cal. Oct. 31, 2019).
27   Absent any discussion of the issue raised here, or any indication
     that any party raised the issue, those decisions are of limited
28                                                        (continued...)

                                           4
Case 2:19-cv-07091-DDP-JC Document 59 Filed 01/27/21 Page 5 of 8 Page ID #:2124



 1        The court finds neither argument persuasive.          To the extent
 2   Plaintiff argues that the only relevant question is whether a
 3   particular statute existed, in any form, at the time a federal
 4   enclave came to be, that argument has no merit.          By Plaintiff’s
 5   logic, a state could impose an entirely novel legal regime upon a
 6   federal enclave simply by amending a pre-existing statute to
 7   include new, completely unrelated, provisions.          Dyncorp’s approach
 8   to the federal enclave doctrine, however, is unduly restrictive.
 9   As Dyncorp acknowledges, “[t]he Supreme Court has recognized at
10   least three exceptions to the rule that only state law in effect at
11   the time of cession applies within the federal enclave . . . .”
12   Allison v. Boeing Laser Tech. Servs., 689 F.3d 1234, 1237 (10th
13   Cir. 2012); see also Albers v. Yarbrough World Sols., LLC, No.
14   5:19-CV-05896-EJD, 2020 WL 2218964, at *7 (N.D. Cal. May 7, 2020)
15   (citing United States v. Sharpnack, 355 U.S. 286, 294–95 (1958)).
16   One such exception applies “where minor regulatory changes modify
17   laws existing at the time of cession.”        Allison, 689 F.3d at 1237
18   (citing Paul, 371 U.S. at 269).
19        The Supreme Court applied this “minor change” exception in
20   Paul.    There, the federal government sought to shield certain on-
21   base milk sales from California’s then-current price control laws.
22   Paul, 371 U.S. at 268.      Although the federal government conceded
23   that California’s price control regime existed prior to the
24   transfer of enclave lands to federal control, the government
25   contended that under the federal enclave doctrine, California could
26   only enforce the price floors in effect at the time of the
27
          4
           (...continued)
28   utility.

                                           5
Case 2:19-cv-07091-DDP-JC Document 59 Filed 01/27/21 Page 6 of 8 Page ID #:2125



 1   handover, and not later-enacted price regulations.          Id.   The Court
 2   disagreed.    As the Court explained, “if there were price control of
 3   milk at the time of the acquisition and the same basic scheme has
 4   been in effect since that time, we fail to see why the current one,
 5   albeit in the form of different regulations, would not reach []
 6   purchases and sales of milk on the federal enclave . . . .”            Paul,
 7   371 U.S. at 269.
 8        Dyncorp contends that the circumstances here are similar to
 9   those in Allison.     There, a plaintiff sought to extend employment-
10   related common law causes of action onto a federal enclave, even
11   though the common law causes of action were not recognized under
12   state law until after the establishment of the enclave.           Allison,
13   689 F.3d at 1236 (10th Cir. 2012).        The plaintiff attempted to
14   avoid the federal enclave doctrine by arguing that the doctrine
15   applies only to statutory causes of action, and not common law.
16   Id. at 1240.    The Allison court rejected this assertion, as well as
17   the plaintiff’s attempt to shoehorn his claims into the Paul “minor
18   change” exception.     Id. at 1241-43.     As the court explained, the
19   plaintiff’s claims were not “incremental changes to an existing
20   regulatory scheme,” but rather “substantial new incursions into a
21   field that was previously unregulated, or, if at all, regulated
22   very lightly,” and would represent “a new body of substantive state
23   employment and tort law where none previously existed.”           Id. at
24   1243.
25        Notwithstanding Dyncorp’s characterization, the circumstances
26   here are far closer to those in Paul than to those in Allison.
27   Dyncorp does not dispute that Section 226 has regulated the form
28   and substance of wage statements since 1943, prior to the

                                           6
Case 2:19-cv-07091-DDP-JC Document 59 Filed 01/27/21 Page 7 of 8 Page ID #:2126



 1   establishment of the Point Mugu federal enclave.          Thus, while the
 2   employer in Allison might have been blindsided by the potential
 3   application of a theretofore inapplicable body of law, Dyncorp does
 4   not and cannot make any similar claim here.         For as long as Point
 5   Mugu has existed as a federal enclave, on-base employers have had
 6   to comply with California law regulating wage statements.           Although
 7   the requirement under Section 226(a)(9) that wage statements
 8   include all applicable hourly rates paid is undoubtedly a post-
 9   handover change, the mandated addition of a single line item is no
10   more than an incremental change to an existing regulatory regime,
11   akin to the price floor increase in Paul.         This relatively minor
12   additional requirement hardly constitutes a new body of substantive
13   law or an “incursion into a field that was previously
14   unregulated.”5     The federal enclave doctrine does not, therefore,
15   bar Plaintiff’s sole claim under California Labor Code Section 226.
16   IV.   Conclusion
17         For the reasons stated above, Defendant’s Motion for Judgment
18   on the Pleadings is DENIED.
19
           5
            This Court’s conclusion is not affected by the court’s
20   decision in Jackson v. Mission Essential Pers., LLC, No. CV
     11-1444-R, 2012 WL 13015000, at *3 (C.D. Cal. Apr. 13, 2012).
21   There, although the court discussed an enclave that was established
     “no later than 1944,” the court’s discussion suggests that the
22   enclave may have been established in 1940, or indeed as early as
     1897. Moreover, the court stated, apparently inaccurately, that
23   Section 226 was not enacted until “after 1944.” Furthermore, in
     any event, the Jackson court did not mention or discuss the Paul
24   exception, concluding only that Congress had not expressly adopted
     various California Labor Code protections. Similarly, in finding
25   that the federal enclave doctrine precluded certain claims under
     California wage orders, the court in George v. UXB Int'l, Inc., No.
26   C-95-20048-JW, 1996 WL 241624, at *3 (N.D. Cal. May 3, 1996)
     engaged in only a limited, and not entirely accurate, discussion of
27   Paul, without recognizing that the Paul court did find California’s
     milk price controls applicable to certain on-base sales, and
28   without any discussion of the “minor change” exception.

                                           7
Case 2:19-cv-07091-DDP-JC Document 59 Filed 01/27/21 Page 8 of 8 Page ID #:2127



 1
 2
 3   IT IS SO ORDERED.
 4
 5
 6   Dated: January 27, 2021
                                                  DEAN D. PREGERSON
 7                                                United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           8
